Name: Commission Regulation (EC) NoÃ 1548/2007 of 20 December 2007 amending Regulation (EC) NoÃ 1973/2004 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1782/2003 as regards the support schemes provided for in Titles IV and IVa of that Regulation and the use of land set aside for the production of raw materials
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  technology and technical regulations;  plant product;  industrial structures and policy;  international trade;  cooperation policy
 Date Published: nan

 21.12.2007 EN Official Journal of the European Union L 337/71 COMMISSION REGULATION (EC) No 1548/2007 of 20 December 2007 amending Regulation (EC) No 1973/2004 laying down detailed rules for the application of Council Regulation (EC) No 1782/2003 as regards the support schemes provided for in Titles IV and IVa of that Regulation and the use of land set aside for the production of raw materials THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular Article 145 (da) and (dd) thereof, Whereas: (1) Regulation (EC) No 1782/2003 defines the rules for the coupled support for fruit and vegetables. Chapters 10g and 10h of Title IV of Regulation (EC) No 1782/2003 provide for transitional fruit and vegetable payments and the transitional soft fruit payment. It is therefore necessary to lay down detailed rules with regard to the granting of these aids. (2) Article 143c of Regulation (EC) No 1782/2003 allows new Member States to complement Community direct payments. A number of direct payments have been fully or partially included in the single payment scheme in all Member States other than those new Member States that are still applying the single area payment scheme. Having regards to such developments in the implementation of the single payment scheme, the experience with the application of the complementary national direct payments shows, that new Member States had encountered some difficulties applying the rules provided for in Article 143c of that Regulation. Therefore, for reason of increased clarity, it is appropriate to provide further precision to the meaning of certain terms used in Article 143c(2) and (7) of that Regulation. (3) Section I point E of Annex VIII to the Act of Accession of Bulgaria and Romania lays down the possibility to grant support to farmers eligible for complementary national direct payments in Bulgaria and Romania as part of the temporary additional rural development measure. It is appropriate, that in case of Community contribution, Commission Regulation (EC) No 796/2004 (2), which has laid down detailed rules for the implementation of cross-compliance, modulation and the integrated administration and control system provided for in Regulation (EC) No 1782/2003, applies to such complementary national direct payments. Such provision should apply from the date of accession of Bulgaria and Romania to the European Union. (4) Paragraph 3 of Article 110u and paragraph 2 of Article 110v of Regulation (EC) No 1782/2003 provide that the aids provided for in those Articles are granted on the condition that processing contract is concluded. For that purpose, it is appropriate to require that a contract must be concluded with respect to the agricultural raw materials concerned, between, on the one hand, an approved first processor, and, on the other hand, a producer or a recognised producer organisation representing him or, in the case of the transitional fruit and vegetables payments and the transitional soft fruit payment, an approved collector representing the producer. (5) To ensure that the raw material benefiting from the transitional fruit and vegetable payments and the transitional soft fruit payment is finally processed, it appears appropriate to set up a system of approval of first processors and collectors. Such authorised operators would have to comply with minimum requirements and would be sanctioned in case of non-compliance with their obligations, according to detailed rules to be set up at national level by the competent authorities. (6) In order to be able to manage the financial envelope for transitional fruit and vegetable payments appropriately, Member States should fix early in the year an indicative aid amount per hectare and, before the time period for payments, a final aid amount per hectare. (7) Commission Regulation (EC) No 1973/2004 (3) should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1973/2004 is amended as follows: 1. In Article 1(1), the following point (t) is added: (t) transitional fruit and vegetable payments and transitional soft fruit payment provided for in Chapters 10g and 10h of Title IV of that Regulation.; 2. Article 2(1) is replaced by the following: 1. The direct payments referred to in Article 1(a), (b), (c), (e), (h), (i), (j), (m), (p) and (t) shall be granted only for the areas, per each type of crop, which have been the subject of application in respect of at least 0,3 hectare, where each cultivated parcel exceeds the minimum size set by the Member State within the limit provided for in Article 14(4) of Regulation (EC) No 796/2004. In the case of Malta, the direct payments referred to in Article 1(a), (b), (c), (e), (h), (i), (j), (m) (p) and (t) shall be granted only for the areas, per each type of crop, which have been the subject of application in respect of at least 0,1 hectare, where each cultivated parcel exceeds the minimum size set by the Member State within the limit provided for in Article 14(4) of Regulation (EC) No 796/2004. In the case of Greece, the transitional fruit and vegetable payments referred to in Article 1(t) shall be granted only for the areas, per each type of crop, which have been the subject of application in respect of at least 0,1 hectare, where each cultivated parcel exceeds the minimum size set by the Member State within the limit provided for in Article 14(4) of Regulation (EC) No 796/2004. In the case of Bulgaria, Latvia, Hungary, and Poland, the soft fruit payment referred to in Article 1(t) shall be granted only for the areas, per each type of crop, which have been the subject of application in respect of at least 0,1 hectare, where each cultivated parcel exceeds the minimum size set by the Member State within the limit provided for in Article 14(4) of Regulation (EC) No 796/2004. 3. In Article 2(2), the first subparagraph is replaced by the following: The direct payment referred to in Article 1(a), (b), (c), (h) (j) and (t) shall be granted only for the areas entirely sown or planted and on which all normal cultivation conditions have been performed in accordance with local standards.; 4. In Article 3(1)(e) the following point (v) is added: (v) the total aid amount paid in the case of transitional fruit and vegetable payments and transitional soft fruit payment provided for in Chapters 10g and 10h of Title IV of Regulation (EC) No 1782/2003.; 5. After Article 139, the following Article is inserted: Article 139a Eligibility conditions 1. For the purposes of Article 143c of Regulation (EC) No 1782/2003, corresponding direct payment then applicable to the Member States in the Community as constituted on 30 April 2004  referred to in the fourth subparagraph of paragraph 2 of that Article shall mean any direct payment listed in Annex I to that Regulation granted in the year of application of the complementary national direct payments whose eligibility conditions are similar to that of the complementary national direct payment concerned. 2. In application of the second indent of Article 143c(7) of Regulation (EC) No 1782/2003, the Commission shall in particular take into account the (sub)sector specific financial envelopes referred to in Article 143c(5) of that Regulation and the eligibility conditions applicable to the corresponding direct payment then applicable to the Member States in the Community as constituted on 30 April 2004.; 6. Article 140(1) is replaced by the following: 1. Regulation (EC) No 796/2004 shall apply to the complementary national direct payment co-financed in accordance with Article 33h of Regulation (EC) No 1257/1999 or, in the case of Bulgaria and Romania, in accordance with Section I point E of Annex VIII to the Act of Accession of Bulgaria and Romania. 7. After Chapter 17c, the following Chapter 17d is inserted: CHAPTER 17d TRANSITIONAL FRUIT AND VEGETABLES PAYMENTS AND TRANSITIONAL SOFT FRUIT PAYMENT Article 171d Definitions For the purposes of this Chapter: (a) applicant  shall mean any farmer cultivating the areas referred to in Articles 110t and 110v of Regulation (EC) No 1782/2003 with a view to obtaining the aids provided for in those Articles; (b) aid  shall mean the transitional fruit and vegetables payment provided for in Article 110t of Regulation (EC) No 1782/2003 or the transitional soft fruit payment provided for in Article 110v of that Regulation; (c) first processor  shall mean any user of an agricultural raw material referred to in Articles 110t and 110v of Regulation (EC) No 1782/2003 who undertakes the first processing thereof with a view to obtaining one or more of the products listed in Article 1(2) of Council Regulation (EC) No 2201/96 (4); (d) collector  shall mean any person concluding a contract with an applicant within the meaning of point (a) who purchases on his own account at least one of the products referred to respectively in the third subparagraph of Article 68b(2) or in Article 110v(1) of Regulation (EC) No 1782/2003; (e) recognised producer organisation  shall mean any legal entity or a clearly defined part of a legal entity which complies with the requirements of Article 3(1) of Regulation (EC) No 1182/2007 (5) and that is recognised by the concerned Member State in accordance with Article 4 of that Regulation and recognised producer groups in accordance with Article 7 of that Regulation. Article 171da Contract 1. Without prejudice of the application by Member States of the possibility provided for in Article 110u(4) of Regulation (EC) No 1782/2003, the contract for processing referred to in Articles 110u(3) and 110v(2) of that Regulation shall be concluded between, on the one hand, an approved first processor, within the meaning of Article 171db, and, on the other hand, an applicant or a recognised producer organisation representing him or an approved collector, within the meaning of Article 171db, representing the applicant. Where the recognised producer organisation also acts as an approved first processor, the contract may take the form of a commitment to supply. 2. The contract or the commitment to supply shall specify at least the following: (a) the names and addresses of the parties to the contract or the commitment to supply; (b) the species concerned and the area planted with each species; (c) where appropriate, an undertaking by the applicant to deliver to the first processor the total quantity harvested or minimum quantities defined by Member States. In the cases where the contract is concluded between an approved first processor and a recognised producer organisation or an approved collector representing the applicant, the contract shall specify also the names and addresses, referred to in point (a), of the applicants concerned, as well as the species and the area planted, referred to in point (b), for each applicant concerned. Article 171db Approval of the first processors and collectors 1. For the purpose of this Chapter Member States shall set up a system of approval of the first processors and collectors located on their territory. They shall in particular lay down conditions for approval ensuring that at least: (a) the approved first processors and collectors have the administrative capacities for managing the contracts referred to in Article 171da; (b) the approved first processors have the appropriate production capacities. 2. Member States shall set up a procedure of controls of the approval. Approvals granted pursuant to Regulation (EC) No 2201/96 and Regulation (EC) No 2202/96 shall remain valid for the purposes of this Chapter. 3. Where it is found that an approved first processor or collector fails to comply with the obligations laid down in this Chapter or with the national provisions adopted on its basis, or where an approved first processor or collector does not accept or facilitate the checks to be performed by the competent authorities in accordance with Regulation (EC) No 796/2004, Member States shall impose appropriate penalties. The rate of penalties shall be calculated in the light of the seriousness of the infringement. 4. Member States shall make available to the public a list of approved first processors and collectors at least two months before the date fixed in accordance with Article 11(2) or Article 13(13a) of Regulation (EC) No 796/2004. Article 171dc Aid level for transitional fruit and vegetable payments 1. In application of Article 110u(1) of Regulation (EC) No 1782/2003 and before 15 March of the year in respect of which the aid is claimed, Member States shall fix and make available to the public the indicative aid amount per hectare. 2. In application of Articles 110u(1) and 110u(2) of Regulation (EC) No 1782/2003, Member States shall fix the final aid amount per hectare on the basis of the determined area. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. However, Article 1(6) shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 1276/2007 (OJ L 284, 30.10.2007, p. 11). (2) OJ L 141, 30.4.2004, p. 18. Regulation as last amended by Regulation (EC) No 972/2007 (OJ L 216, 21.8.2007, p. 3). (3) OJ L 345, 20.11.2004, p. 1. Regulation as last amended by Regulation (EC) No 993/2007 (OJ L 222, 28.8.2007, p. 10). (4) OJ L 297, 21.11.1996, p. 29. (5) OJ L 273, 17.10.2007, p. 1.